Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated September 14, 2021.
Claims 1-3, 5-14, 16, 19, 21, 24, 26, 29-30, 37-38, and 40 are pending.

Allowable Subject Matter
Claims 1-3, 5-14, 16, 19, 21, 24, 26, 29-30, 37-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The substantive reasons for allowance were set forth in the Office Action dated June 14, 2021.  This statement is to confirm that Applicant’s amendments overcome the 112(b) rejections and have incorporated the previously indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795